 

1 || Gregg S. Kleiner, State Bar No. 141311

RINCON LAW LLP

2 || 268 Bush Street, Suite 3335

San Francisco, CA 94104

3 || Telephone No.: 415-672-5991
Facsimile No.: 415-680-1712
Email: gkleiner@rinconlawllp.com

Counsel for DORIS A. KAELIN,
6 || [trustee in Bankruptcy

 

7

8 UNITED STATES BANKRUPTCY COURT

9 NORTHERN DISTRICT OF CALIFORNIA
10 SAN JOSE DIVISION
11 || nt Case No. 18-50398 MEH

Chapter 7

12 TECHSHOP. INC Hon. M. Elaine Hammond
13 WITHDRAWAL OF CLAIM 159
14 Debtor. (m2 Lease Funds LLC)
15
16 The undersigned, on behalf of claimant m2 Lease Funds LLC, files this withdrawal of Claim

17 || No. 159 filed July 16, 2018, with prejudice.

18
19 || DATED: February 6 , 2021 DAVIS & KUELTHAU, S.C.

20

att by: \ WAS ee

09 RUSSELL SCOT LONG
Counsel for m2 Lease Funds L
23

24
25
26
2)
28

Db

Cas#: 18-50398 Doc# 264 Filed: 02/09/21 Entered: 02/09/21 11:28:35 Page1of1 1

 

 

 
